                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Aaron Kinner, et al.,

        Plaintiffs,

v.                                           Case No.: 19-10583

Ford Motor Company,                          Honorable Sean F. Cox

        Defendant.

___________________________/

                          ORDER DECLINING TO EXERCISE
                           SUPPLEMENTAL JURISDICTION
                        OVER PLAINTIFFS’ STATE-LAW CLAIMS

        Plaintiff Aaron Kinner, along with more than two hundred other individual Plaintiffs

from multiple states across the country, filed this action against Defendant Ford Motor Company

on February 26, 2019. Plaintiffs’ Complaint states as follows regarding subject matter

jurisdiction:

        2.      This Court has jurisdiction over this action because Plaintiffs and Ford
                Motor Company are citizens of different states and because the matter in
                controversy exceeds $75,000.00 pursuant to 28 U.S.C. § 1332(a).
                Declaratory relief is available pursuant to 28 U.S.C. § § 2201 and 2202.
                Furthermore, this Court has original subject-matter jurisdiction over this
                action under 28 U.S.C. § 1331 (federal question). This Court also has
                original subject-matter jurisdiction over this action under 28 U.S.C. §
                1332(d), because there are numerous Plaintiffs, the amount in controversy
                exceeds $5,000,000, and there is the required diversity of citizenship
                pursuant to 28 U.S.C. § 1332(d)(2).

(ECF No. 1 at PageID.3).

        The complaint asserts the following claims: 1) “First Claim For Relief By All Plaintiffs

Against Defendant (Violation of the Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301 et seq.)”;

2) “Second Claim For Relief By All Plaintiffs Against Defendant (Violation of the Michigan
Consumer Protection Act, MCL 445.901 et seq.)”; 3) “Third Claim For Relief By All Plaintiffs

Against Defendant (Fraudulent Concealment/Omission)”; 4) “Fourth Claim For Relief By All

Plaintiffs Against Defendant (Uniform Commercial Code – Unconscionability)”; 5) “Fifth Claim

For Relief By All Plaintiffs Against Defendant (Unjust Enrichment)”; and 6) “Sixth Claim For

Relief By All Plaintiffs Against Defendant (Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.

and Fed R. Civ. P. 57).”

       While federal-question jurisdiction appears to exist over the Magnuson-Moss Warranty

Act claims, the remaining claims are state-law claims.

       Contrary to Plaintiffs’ assertions in paragraph 2 of their Complaint, diversity jurisdiction

does not exist in this action. Under 28 U.S.C. §1332(a), the two requirements for diversity

jurisdiction are: 1) that the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and 2) that complete diversity of citizenship exists between the disputing

parties. Here, Defendant Ford Motor Company is a citizen of Michigan because it has its

principal place of business in Michigan. Some of the Plaintiffs are also Michigan citizens. (See,

e.g., ¶¶ 32 & 55 of Plaintiffs’ Complaint). As such, complete diversity does not exist and this

Court does not have diversity jurisdiction over this action.

       Plaintiffs also assert that this Court has diversity jurisdiction under 28 U.S.C. §

1332(d)(2). Section 1332(d)(2), by its terms however, only applies to class actions. This case

was not filed as a putative class action.

       Accordingly, this Court concludes that it does not have diversity jurisdiction over this

action. Moreover, the Magnuson-Moss Warranty Act claims are the only federal claims

asserted. As such, this Court considers whether it should exercise supplemental jurisdiction over

the multiple state-law claims asserted in this action.
       The applicable statute regarding supplemental jurisdiction, 28 U.S.C. § 1367, provides, in

pertinent part, that district courts may decline to exercise supplemental jurisdiction over a claim

when: 1) the claim raises a novel or complex issue of State law; 2) the claim substantially

predominates over the claim or claims over which the district court has original jurisdiction;

3) the district court has dismissed all claims over which it has original jurisdiction, or 4) in

exceptional circumstances, there are other compelling reasons for declining jurisdiction. 28

U.S.C. § 1367(c).

       This Court concludes that the state-law claims clearly predominate over the federal

claims in this action. In addition, the state-law claims may raise novel or unsettled issues of state

law.

       The Court further finds that the potential for jury confusion in this case would be great if

Plaintiffs’ federal claims were presented to a jury along with Plaintiffs’ state-law claims. Thus,

the potential for jury confusion is yet another reason for this Court to decline to exercise

supplemental jurisdiction over Plaintiffs’ state-law claims. United Mine Workers v. Gibbs, 383

U.S. 715 (1966); Padilla v. City of Saginaw, 867 F.Supp. 1309 (E.D. Mich. 1994); 28 U.S.C. §

1367(c)(4).

       Accordingly, the Court DECLINES TO EXERCISE SUPPLEMENTAL

JURISDICTION over the state-law claims asserted in this action. As such, IT IS ORDERED

that all claims other than the claims asserted under the Magnuson-Moss Warranty Act

(Plaintiffs’ Second, Third, Fourth, Fifth, and Sixth Claims For Relief) ARE DISMISSED

WITHOUT PREJUDICE.
      IT IS SO ORDERED.

                          s/Sean F. Cox
                          Sean F. Cox
                          United States District Judge

Dated: March 7, 2019
